          Case 2:20-cv-00111-RAJ Document 55 Filed 02/06/20 Page 1 of 33




 1

 2

 3

 4

 5
                                                        The Honorable Richard A. Jones
 6

 7                      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON
 8                               AT SEATTLE
 9   STATE OF WASHINGTON; STATE OF             NO. 2:20-cv-00111-RAJ
     CALIFORNIA; STATE OF COLORADO;
10
     STATE OF CONNECTICUT; STATE OF
     DELAWARE; DISTRICT OF COLUMBIA;           PLAINTIFF STATES’ MOTION FOR
11                                             PRELIMINARY INJUNCTION
     STATE OF HAWAII; STATE OF ILLINOIS;
12   STATE OF MAINE; STATE OF                  NOTE ON MOTION CALENDAR:
     MARYLAND; COMMONWEALTH OF                 FEBRUARY 28, 2020
13   MASSACHUSETTS; STATE OF
     MICHIGAN; STATE OF MINNESOTA;             ORAL ARGUMENT REQUESTED
14
     STATE OF NEW JERSEY; STATE OF NEW
15   MEXICO; STATE OF NEW YORK; STATE
     OF NORTH CAROLINA; STATE OF
16   OREGON; COMMONWEALTH OF
     PENNSYLVANIA; STATE OF RHODE
17   ISLAND; STATE OF VERMONT;
18   COMMONWEALTH OF VIRGINIA and
     STATE OF WISCONSIN,
19
                      Plaintiffs,
20        v.
21   UNITED STATES DEPARTMENT OF
22   STATE, et al.,

23                    Defendants.

24

25

26


      MOTION FOR PRELIMINARY               i               ATTORNEY GENERAL OF WASHINGTON
                                                                Complex Litigation Division
      INJUNCTION                                                800 Fifth Avenue, Suite 2000
      No. 2:20-cv-00111-RAJ                                          Seattle, WA 98104
                                                                       (206) 464-7744
            Case 2:20-cv-00111-RAJ Document 55 Filed 02/06/20 Page 2 of 33




 1                     I.      INTRODUCTION AND RELIEF REQUESTED
 2          The federal government has already attempted to deregulate downloadable 3D-printed
 3   guns once, in violation of the Administrative Procedure Act (APA) and the Arms Export Control
 4   Act (AECA). In 2018, this Court preliminarily enjoined that effort, finding that publishing
 5   downloadable guns online “would subvert the domestic laws of states with more restrictive
 6   firearm controls and threaten the peace and security of the communities where these guns
 7   proliferate.” Washington v. U.S. Dep’t of State, 318 F. Supp. 3d 1247, 1261 (W.D. Wash. 2018)
 8   (Washington I). In November 2019, this Court rendered a final judgment vacating the
 9   deregulatory actions because they violated the AECA and were arbitrary and capricious. See
10   Washington v. U.S. Dep’t of State, No. C18-1115-RSL, 2019 WL 5892505, at *7, 10 (W.D.
11   Wash. Nov. 12, 2019) (Washington II). The federal government did not appeal.
12          Now, Defendants have promulgated two final agency rules (the “Final Rules”) that,
13   unless enjoined, will effectively accomplish the same deregulation of 3D-printed guns that this
14   Court ruled unlawful. The Final Rules will permit the global dissemination of untraceable,
15   undetectable weapons that pose all the same threats the Court issued an injunction to prevent.
16   The Final Rules are unlawful for largely the same reasons as the prior agency actions: they were
17   promulgated without adequate notice and an opportunity for public comment, they violate the
18   AECA, and they are the result of the same arbitrary and capricious agency decisionmaking
19   process—a process that began with the federal government’s agreement to settle litigation with
20   private parties whose mission is to eviscerate any regulation of firearms by enabling anyone,
21   anywhere to automatically manufacture their own deadly weapons using a 3D printer.
22          In stark contrast to the current regulatory regime preserved by this Court’s prior rulings,
23   the Final Rules will (1) remove computer files for 3D-printed guns from the U.S. Munitions List;
24   (2) grant the Commerce Department jurisdiction only over (a) unpublished files and (b) a subset
25   of published files that are “made available by posting on the internet”—limitations that can and
26   will be easily circumvented; and, as a result, (3) generally allow the export of such files, with no


       MOTION FOR PRELIMINARY                            1               ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
       INJUNCTION                                                             800 Fifth Avenue, Suite 2000
       No. 2:20-cv-00111-RAJ                                                       Seattle, WA 98104
                                                                                     (206) 464-7744
            Case 2:20-cv-00111-RAJ Document 55 Filed 02/06/20 Page 3 of 33




 1   meaningful government oversight. Some files for functional 3D-printed weapons have already
 2   been “published.” Under the Final Rules, “crypto-anarchists” like Cody Wilson and his
 3   company, Defense Distributed, will be free to transmit their published files directly to any
 4   foreign person or organization, including known terrorist groups or other bad actors, without
 5   “posting [them] on the internet.” Once that happens, the federal government will be powerless
 6   to stop foreign recipients from disseminating the files globally or using them to harm U.S.
 7   persons or interests. Because of the “published” loophole and other significant flaws, the Final
 8   Rules’ purported regulation of the files under the Commerce Department’s purview is essentially
 9   meaningless and amounts to an unjustified policy reversal that will cause irreparable harm.
10                     II.    FACTUAL AND STATUTORY BACKGROUND
11          The relevant provisions of the AECA, the International Traffic in Arms Regulations
12   (ITAR), and other background is set forth in Washington I and II and briefly summarized below,
13   followed by an overview of the Final Rules. See also Dkt. #54 (FAC) Part IV §§ A–E.
14   A.     The Arms Export Control Act and ITAR
15          The Arms Export Control Act authorizes the President, “[i]n furtherance of world peace
16   and the security and foreign policy of the United States . . . to control the import and the export
17   of defense articles and defense services.” 22 U.S.C. § 2778(a)(1). A central purpose of the
18   AECA is to reduce the international trade in arms and avoid destabilizing effects abroad through
19   arms exports. See 22 U.S.C. § 2751; FAC ¶ 36. The AECA authorizes the President “to designate
20   those items which shall be considered as defense articles and defense services . . . and to
21   promulgate regulations for the import and export of such articles and services.” 22 U.S.C.
22   § 2778(a)(1). The designated items “constitute the United States Munitions List,” id., which is
23   maintained by the State Department, see 22 C.F.R. § 121.1.
24          Category I of the Munitions List includes “Firearms, Close Assault Weapons and Combat
25   Shotguns.” 22 C.F.R. § 121.1. “Nonautomatic and semi-automatic firearms to caliber .50
26   inclusive,” their “components, parts, accessories and attachments,” and related “technical data”


       MOTION FOR PRELIMINARY                           2               ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
       INJUNCTION                                                            800 Fifth Avenue, Suite 2000
       No. 2:20-cv-00111-RAJ                                                      Seattle, WA 98104
                                                                                    (206) 464-7744
             Case 2:20-cv-00111-RAJ Document 55 Filed 02/06/20 Page 4 of 33




 1   are currently within Category I. Id. § 121.1(a), (h), (i). Computer software for the production of
 2   a Category I firearm or its components using a 3D printer (“Firearm Files”), such as computer
 3   aided design (CAD) files, are “technical data” subject to the AECA and ITAR. See Washington
 4   II, 2019 WL 5892505, at *1. Firearm Files are thus subject, currently, to strict export controls.
 5            As discussed below, Defendants have now issued two Final Rules that remove Category I
 6   items (including Firearm Files) from the Munitions List and transfer them to the jurisdiction of
 7   the Commerce Department. Those Final Rules are the subject of this lawsuit.
 8   B.       The Federal Government’s Prior Regulation of Firearm Files and the Defense
              Distributed Settlement
 9
              Since at least 2013, the federal government has restricted the export of Firearm Files.
10
     Washington II, 2019 WL 5892505, at *1. In 2013, the State Department notified Defense
11
     Distributed—a private company with the stated objective of facilitating global, unrestricted
12
     access to firearms and evading gun-safety laws—that posting CAD files 1 for 3D-printed guns on
13
     the internet is an export subject to the AECA and ITAR. Id.; see Ex. 2 A (Aguirre Decl.) ¶¶ 24–
14
     25 & Ex. 2 (DOSWASHINGTONSUP00453, 467–470). 3 In ensuing litigation brought by
15
     Defense Distributed, the State Department successfully argued that such exports would endanger
16
     U.S. national security and foreign policy interests. See Washington II, 2019 WL 5892505, at *2
17
     (quoting Def. Distributed v. U.S. Dep’t of State, C15-0372RP, Dkt. #32 at 19–20 (W.D. Tex.)).
18
              But in a June 29, 2018 settlement agreement (Ex. B) with Defense Distributed, the State
19
     Department “changed course, abandoning its prior regulatory and litigation positions” by
20
     allowing Defense Distributed to publish Firearm Files on the internet. Id. The Department agreed
21
     “[i] to publish a notice of proposed rulemaking and final rule revising the United States
22
     Munitions List (‘USML’) that would allow the distribution of the CAD files, [ii] to announce a
23

24
              1
                CAD design files come in a variety of file formats. See infra at 10, 14 (citing Patel Decl. ¶¶ 10–14). The
     2013 notification did not distinguish among different CAD file types. See Ex. 2 to Ex. A (Aguirre Decl.).
              2
                Unless otherwise indicated, lettered exhibits are to the Declaration of Kristin Beneski filed herewith.
25            3
                The Defense Distributed files the State Department reviewed included .stl files for the production of a
     fully functional 3D-printed pistol known as the “Liberator” and CAD files for the production of an 80% AR-15
26   lower receiver. See Ex. A (Aguirre Decl.) Exs. 5, 6 (DOSWASHINGTONSUP00487–492).


       MOTION FOR PRELIMINARY                                     3                  ATTORNEY GENERAL OF WASHINGTON
                                                                                          Complex Litigation Division
       INJUNCTION                                                                         800 Fifth Avenue, Suite 2000
       No. 2:20-cv-00111-RAJ                                                                   Seattle, WA 98104
                                                                                                 (206) 464-7744
            Case 2:20-cv-00111-RAJ Document 55 Filed 02/06/20 Page 5 of 33




 1   temporary modification of the USML to allow immediate distribution while the final rule was in
 2   development, and [iii] to issue a letter to Defense Distributed and other defendants advising that
 3   the CAD files are approved for public release and unlimited distribution.” Id. The federal
 4   government has now fulfilled each of these terms, culminating with the Final Rules at issue here.
 5          On May 24, 2018, the State Department published a notice of proposed rulemaking
 6   (NPRM) to remove small-caliber weapons and related technical data (which includes Firearm
 7   Files) from the Munitions List. Id. at *3. “Although the NPRM did not explicitly mention 3D-
 8   printed firearms or their related technical data, approximately 12% [of the comments] did, and
 9   all of them opposed” the deregulation. Id. Also on May 24, 2018, the Commerce Department
10   published a companion NPRM proposing to undertake regulatory responsibility for items
11   removed from the Munitions List, subject to the existing jurisdictional exception for “published”
12   software and technology under section 734.7 of its Export Administration Regulations (EAR).
13   See 83 Fed. Reg. 24,166, 24,167; FAC Part IV § E. The day after the NPRMs’ comment periods
14   closed, the settlement agreement was made public, revealing the NPRMs’ connection to 3D-
15   printed guns. Washington II, 2019 WL 5892505, at *3. Once the State Department’s plan to
16   deregulate these weapons became clear, the Department received over 106,000 emails from
17   concerned members of the public, as well as several letters from members of Congress, urging
18   reconsideration. 4 The public comments opposing deregulation “were not considered by the
19   agency” when it issued the temporary modification and letter prescribed by the settlement
20   agreement. Washington II, 2019 WL 5892505, at *3.
21          On July 27, 2018, the State Department published the temporary modification and issued
22   the agreed letter to Defense Distributed. Id. These actions would have allowed the “unlimited
23   distribution” of Firearm Files through internet posting. See id. at *2. A coalition of states sued
24   and immediately sought a temporary restraining order, which this Court granted on July 31,
25   2018. See Washington II, 2019 WL 5892505, at *3. On August 27, 2018, the Court converted
26          4
                Washington, No. C18-1115RSL, Dkt. # 186 (States’ MSJ Reply) at 3, 7–8 and accompanying citations.


       MOTION FOR PRELIMINARY                                 4                 ATTORNEY GENERAL OF WASHINGTON
                                                                                     Complex Litigation Division
       INJUNCTION                                                                    800 Fifth Avenue, Suite 2000
       No. 2:20-cv-00111-RAJ                                                              Seattle, WA 98104
                                                                                            (206) 464-7744
             Case 2:20-cv-00111-RAJ Document 55 Filed 02/06/20 Page 6 of 33




 1   the TRO to a preliminary injunction. Washington I, 318 F. Supp. 3d at 1264. As the Court found,
 2   the States were likely to succeed on the merits, extensive evidence established that “the States
 3   will likely suffer irreparable injury” if downloadable guns were disseminated by internet
 4   publication, and the balance of harms and public interest tipped “sharply in plaintiffs’ favor.”
 5   Washington I, 318 F. Supp.3d at 1254, 1261.
 6           In that prior related case, Defendants submitted a thrice-supplemented administrative
 7   record that included, inter alia, briefing and evidence submitted in the Defense Distributed case;
 8   the State and Commerce NPRMs; over 3,000 public comments submitted during the comment
 9   period; over 106,000 later-received comments; and internal State Department documents.
10   Because the Final Rules are the culmination of the Defense Distributed settlement agreement
11   and of the formal rulemaking process that began with the NPRMs, the same administrative
12   record applies to this case. 5 Based on that extensive administrative record, the Court granted
13   summary judgment to the States and vacated the temporary modification and letter. Washington
14   II, 2019 WL 5892505, at *11. The federal defendants did not appeal.
15   C.      The Final Rules
16           On January 23, 2020, Defendants published both Final Rules in the Federal Register. The
17   Final Rules will go into effect on March 9, 2020. 85 Fed. Reg. 3819 (State Rule); 85 Fed.
18   Reg. 4136 (Commerce Rule). As proposed, the State Rule revises Category I of the Munitions
19   List to remove small-caliber firearms and related technical data. These items will no longer be
20   subject to ITAR control. State Rule at 3823. The Commerce Rule provides that all items removed
21   from the Munitions List will be added to the Commerce Control List (CCL) and will be subject
22   to Commerce’s EAR controls. Commerce Rule at 4173.
23           The Commerce Rule’s preamble recognizes that “plaintiffs in Washington v. Dep’t of
24   State raised concerns about risks to public safety” if Firearm Files were released on the internet,
25
              5
                The administrative record is found at Washington, C18-1115RSL, Dkt. ##116, 158, 174, and 184; see
26   also Dkt. ##133, 172, 186-3 (Williams Declarations summarizing same).


       MOTION FOR PRELIMINARY                                5                 ATTORNEY GENERAL OF WASHINGTON
                                                                                    Complex Litigation Division
       INJUNCTION                                                                   800 Fifth Avenue, Suite 2000
       No. 2:20-cv-00111-RAJ                                                             Seattle, WA 98104
                                                                                           (206) 464-7744
            Case 2:20-cv-00111-RAJ Document 55 Filed 02/06/20 Page 7 of 33




 1   and states that the Department “shares the concerns raised over the possibility of widespread and
 2   unchecked availability of the software and technology internationally, the lack of government
 3   visibility into production and use, and the potential damage to U.S. counter proliferation efforts.”
 4   Id. at 4141. The preamble further recognizes that “[i]n the absence of controls on the export,
 5   reexport, or in-country transfer of such technology and software, such items could be easily used
 6   in the proliferation of conventional weapons, the acquisition of destabilizing numbers of such
 7   weapons, or for acts of terrorism.” Id. at 4140. The State Department “agrees with the
 8   Department of Commerce that maintaining controls over such exports under the EAR remains
 9   in the national security and foreign policy interests of the United States.” State Rule at 3823.
10          Under the new Commerce Rule, small-caliber firearms and related technical data will be
11   added to the Commerce Control List under Category 0 (“Nuclear Materials, Facilities, and
12   Equipment [and Miscellaneous Items]”). These items will be subject to the EAR controls.
13   Commerce Rule at 4141, 4180; 15 C.F.R. § 774, Supp. 1, Cat. 0.
14          There is, however, a jurisdictional exception to the EAR for unclassified technology or
15   software that has been “published.” 15 C.F.R. § 734.7(a). To be “published” means to be “made
16   available to the public without restrictions upon its further dissemination.” Id. Notably,
17   publication can occur without any government pre-approval or pre-authorization. See id. Such
18   “published” technology or software is not subject to the EAR’s export control regime. See id.
19   Federal law generally does not restrict the domestic “publication” of Firearm Files (though some
20   state laws do; e.g., FAC ¶¶ 125, 128). Federal law currently prohibits the unlicensed export of
21   published Firearm Files (including internet posting). But the Final Rules will generally permit
22   the export of published Firearm Files, subject only to a limited exception.
23          The Commerce Rule creates this “exception to the exception” by adding a new
24   subsection (c) to 15 C.F.R. § 734.7:
25          The following remains subject to the EAR: “software” or “technology” for the
26          production of a firearm, or firearm frame or receiver, controlled under ECCN



       MOTION FOR PRELIMINARY                            6               ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
       INJUNCTION                                                             800 Fifth Avenue, Suite 2000
       No. 2:20-cv-00111-RAJ                                                       Seattle, WA 98104
                                                                                     (206) 464-7744
            Case 2:20-cv-00111-RAJ Document 55 Filed 02/06/20 Page 8 of 33




 1          0A501, that is made available by posting on the internet in an electronic format,
            such as AMF or G-code, and is ready for insertion into a computer numerically
 2
            controlled machine tool, additive manufacturing equipment, or any other
 3          equipment that makes use of the “software” or “technology” to produce the
            firearm frame or receiver or complete firearm.
 4
     Commerce Rule at 4172–73; see FAC Attch. 3 (showing text to be added to § 734.7). Notably,
 5
     the exception to the exception permits the export of published Firearm Files by any means other
 6
     than internet posting. In addition, Commerce will only regulate files in a format that is “ready
 7
     for insertion” into a manufacturing device, such as a 3D printer. Firearm Files in other common
 8
     formats (some of which are readily convertible to AMF or G-code) can be freely posted online.
 9
     In sum, under the Commerce Rule, “published” Firearm Files are not subject to EAR export
10
     controls at all, unless they fall under the exception to the exception above.
11
            Defense Distributed has already published some of its Firearm Files by briefly posting
12
     them online in 2013, Ex. A (Aguirre Decl.) ¶ 24, and again in 2018 pursuant to the temporary
13
     modification and letter (before those actions were enjoined and rescinded). See Washington I,
14
     318 F. Supp. 3d at 1262–63; 15 C.F.R. § 734.7(a)(4) (publication can occur through “posting on
15
     the Internet on sites available to the public” absent government pre-approval).
16
                                           III.   ARGUMENT
17
     A.     Standard for Preliminary Injunctive Relief
18
            To obtain a preliminary injunction, the States must establish that (1) they are likely to
19
     succeed on the merits; (2) they are likely to suffer irreparable harm in the absence of preliminary
20
     relief; (3) the balance of the equities tips in their favor; and (4) an injunction is in the public
21
     interest. California v. U.S. Dep’t of Health & Human Servs., 941 F.3d 410, 423–24 (9th Cir.
22
     2019) (citing Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008)). In the Ninth Circuit,
23
     courts may alternatively consider the first two factors on a sliding scale whereby “serious
24
     questions going to the merits” are sufficient where the balance of hardships “tips sharply toward
25

26


       MOTION FOR PRELIMINARY                           7                ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
       INJUNCTION                                                             800 Fifth Avenue, Suite 2000
       No. 2:20-cv-00111-RAJ                                                       Seattle, WA 98104
                                                                                     (206) 464-7744
              Case 2:20-cv-00111-RAJ Document 55 Filed 02/06/20 Page 9 of 33




 1   the plaintiff” and the remaining two factors weigh in plaintiffs’ favor. 6 Id. Here, there is no need
 2   to apply the sliding scale standard because all four factors strongly support the States.
 3   B.       The States Have Standing
 4            The Court found the States had constitutional and prudential standing in the prior related
 5   matter. See Washington I, 318 F. Supp. 3d at 1255–56; Washington II, 2019 WL 5892505, at *4.
 6   Nothing has changed: the Final Rules—which will effectively permit unlimited global
 7   dissemination of Firearm Files—will have the same effect on the States’ interests as the previous
 8   deregulatory actions. And as previously established, the States are within the AECA’s “zone of
 9   interests.” Washington II, 2019 WL 5892505, at *4. The States have standing here.
10
     C.       The Final Rules Will Permit the Global Dissemination of Firearm Files, Contrary
11            to the Government’s Assertions Otherwise

12            Commerce’s assertion that its rule “does not deregulate the transferred items,” Commerce

13   Rule at 4136, is inaccurate. See, e.g., Pac. Coast Fed’n of Fishermen’s Assocs. v. U.S. Bureau

14   of Reclamation, 426 F.3d 1082, 1092 (9th Cir. 2005) (agency would “withstand all scrutiny” if

15   court simply took its word as to effect of agency action). As explained above, Commerce lacks

16   jurisdiction over “published” Firearm Files. See 15 C.F.R. §§ 734.7(a), 734.2(a)(1). Under the

17   old regulatory regime, Firearm Files were on the Munitions List and could not be freely exported

18   (regardless of whether they had been published), whereas under the new regime, Firearm Files

19   can be freely exported once published. The Commerce Rule creates a narrow exception to the

20   publication exception, retaining jurisdiction only over published Firearm Files that are “made

21   available by posting on the internet in an electronic format, such as AMF or G-code, and [are]

22   ready for insertion into” a 3D printer. Commerce Rule at 4172. This purported retention of

23   jurisdiction is essentially meaningless for several reasons.

24
              6
                 As in the prior related case, the Plaintiff States seek a prohibitory injunction that maintains the status
25
     quo, i.e., “the last, uncontested status which preceded the present controversy.” Washington I, 318 F. Supp. 3d at
     1251 n.3 (citing GoTo.com, Inc. v. Walt Disney Co., 202 F.3d 1199, 1210 (9th Cir. 2000)). Enjoining Defendants
26   from effectuating the Final Rules on the scheduled date of March 9, 2020, will preserve the current status quo.


       MOTION FOR PRELIMINARY                                      8                   ATTORNEY GENERAL OF WASHINGTON
                                                                                            Complex Litigation Division
       INJUNCTION                                                                           800 Fifth Avenue, Suite 2000
       No. 2:20-cv-00111-RAJ                                                                     Seattle, WA 98104
                                                                                                   (206) 464-7744
            Case 2:20-cv-00111-RAJ Document 55 Filed 02/06/20 Page 10 of 33




 1            First, it generally allows anyone to export published Firearm Files, with no restrictions
 2   or oversight whatsoever, by any means other than posting on the internet. 7 This means that, once
 3   published, the files could be sent directly to foreign entities and organizations, including known
 4   terrorist groups or other bad actors. For example, a company like Defense Distributed could
 5   advertise the availability of its already-published CAD files on the internet, then email the files
 6   to any foreign individual or organization that requests them (without ever “posting [the files] on
 7   the internet”). Defense Distributed has “published” many of its files by (briefly) posting them
 8   online in 2013 and 2018. Supra at 7. It has also disseminated its files by mail. FAC ¶ 78. Other
 9   filed can be “published” with relative ease, without the government pre-approval that is required
10   to distribute ITAR-controlled items. 8 15 C.F.R. § 734.7(a). 9
11            Second, once Firearm Files are lawfully exported in the manner described above (placing
12   them beyond U.S. jurisdiction), foreign recipients could post them online at will. That end-run
13   around Commerce’s purported retention of jurisdiction vitiates the Final Rules. And it presents
14   exactly the scenario the State Department feared, as expressed in its April 2018 brief: that
15   Firearm Files will be “shipped from the United States to other countries (or otherwise provided
16   to foreigners) without authorization, where, beyond the reach of U.S. law, they could be used to
17   threaten U.S. national security, U.S. foreign policy interests, or international peace and stability.”
18   Washington II, 2019 WL 5892505, at *2. The universal and permanent availability of Firearm
19   Files on the internet will cause all the same irreparable harms established in the prior case.
20            Third, the Final Rules only provide for export-control jurisdiction over a limited and
21            7
                 An “export” includes not only online posting, but also “[s]ending or taking a defense article out of the
22   United States in any manner” and “transferring technical data to a foreign person in the United States,” among other
     activities. 22 C.F.R. § 120.17.
23
               8
                 The Court ruled in the prior related case that Defense Distributed’s internet postings did not place the
     files into the “public domain” for purposes of ITAR absent government pre-approval. Washington I, 318 F.
24   Supp. 3d. at 1262. There is no such pre-approval requirement to “publish” files under the EAR. See 15 C.F.R.
     § 734.7(a). In short, there is a higher standard to place items into the “public domain” than to “publish” them.
               9
                 See also Bureau of Industry and Security, U.S. Department of Commerce, “Revisions to Definitions in
25
     the Export Administration Regulations: FAQs” at 1–3, available at
     https://www.bis.doc.gov/index.php/documents/compliance-training/export-administration-regulations-
26   training/1554-ear-definitions-faq/file.


       MOTION FOR PRELIMINARY                                    9                  ATTORNEY GENERAL OF WASHINGTON
                                                                                         Complex Litigation Division
       INJUNCTION                                                                        800 Fifth Avenue, Suite 2000
       No. 2:20-cv-00111-RAJ                                                                  Seattle, WA 98104
                                                                                                (206) 464-7744
            Case 2:20-cv-00111-RAJ Document 55 Filed 02/06/20 Page 11 of 33




 1   arbitrary subset of Firearm Files. Specifically, Commerce will only retain jurisdiction over files
 2   that are “ready for insertion” into a 3D printer or similar device (a phrase not defined by the
 3   agency), but will lack jurisdiction over files that can be converted to a readable format using
 4   readily available 3D-printing software. See Patel Decl. ¶¶ 10–14. For example, some of Defense
 5   Distributed’s files—including technical data for assault rifles—were in CAD file formats that
 6   are not “ready for insertion,” but can be easily converted into an insertable format. Id. ¶ 20.10
 7   Such files evidently fall outside of subsection (c), so they can be posted on the internet with no
 8   restrictions whatsoever (regardless of whether they have ever been published before).
 9           These and other glaring loopholes in the Commerce Rule are discussed at length in the
10   States’ complaint. See FAC ¶¶ 103–112. Defendants either do not realize, or do not care, that
11   such loopholes will permit the global dissemination of Firearm Files they purport to oppose. In
12   either case, the Final Rules effectively—and unlawfully—deregulate Firearm Files entirely.
13   D.      The States Are Likely to Succeed on the Merits
14           The Plaintiff States are likely to succeed on the merits of their APA claims because the
15   administrative record shows Defendants (1) failed to give adequate notice and an opportunity to
16   comment on the Final Rules; (2) violated the AECA’s purposes in promulgating the Final Rules;
17   and (3) acted arbitrarily and capriciously in effectively deregulating Firearm Files without
18   adequately justifying this total reversal of position, considering aspects of the problem Congress
19   deemed important, or thinking through the Final Rules’ real-world implications.
20           1.       The Final Rules violated APA notice-and-comment procedures.
21           Section 553 of the APA requires agencies to publish a notice of proposed rulemaking in
22   the Federal Register that includes “the terms or substance of the proposed rule or a description
23   of the subjects and issues involved.” 5 U.S.C. § 553(b)(3). Afterward, the agency “shall give
24   interested persons an opportunity to participate in the rule making through submission of written
25           10
                See also Def. Distributed v. Grewal, 3:19-cv-04753 (D.N.J.), Dkt. #1-40, ¶ 5 (Feb. 5, 2019) (Defense
     Distributed’s Director stating company’s Firearm Files include CAD files from SoLiDworks, STEP, and
26   SketchUp).


       MOTION FOR PRELIMINARY                                   10                ATTORNEY GENERAL OF WASHINGTON
                                                                                       Complex Litigation Division
       INJUNCTION                                                                      800 Fifth Avenue, Suite 2000
       No. 2:20-cv-00111-RAJ                                                                Seattle, WA 98104
                                                                                              (206) 464-7744
           Case 2:20-cv-00111-RAJ Document 55 Filed 02/06/20 Page 12 of 33




 1   data, views, or arguments . . . .” 5 U.S.C. § 553(c). The agency may only promulgate a final rule
 2   “[a]fter consideration of the relevant matter presented” during the comment period. Id. “A
 3   decision made without adequate notice and comment is arbitrary or an abuse of discretion” as a
 4   matter of law. Nat. Res. Def. Council v. U.S. EPA, 279 F.3d 1180, 1186 (9th Cir. 2002) (NRDC).
 5                  a.      There was no adequate notice or opportunity to comment on the Final
                            Rules’ provisions related to Firearm Files.
 6
            “To meet the rulemaking requirements of section 553 of the APA, an agency must
 7
     provide sufficient factual detail and rationale for the rule to permit interested parties to comment
 8
     meaningfully.” Nat’l Lifeline Ass’n v. FCC, 921 F.3d 1102, 1115 (D.C. Cir. 2019) (citation and
 9
     internal quotation marks omitted). “[I]nterested parties are entitled to be fairly apprised of the
10
     subjects and issues before the agency” and must receive notice of any issues that are “‘on the
11
     table.’” NRDC, 279 F.3d at 1188 (in part quoting Am. Med. Ass’n v. United States, 887 F.2d 760,
12
     768 (7th Cir. 1989)). The Ninth Circuit has held that, even when the components of a rule “are
13
     technically present in the Federal Register notice published by the [agency],” the presentation is
14
     deficient where it “obscures the intent of the agency and allows for broad [impacts] through the
15
     back door.” Louis v. U.S. Dep’t of Labor, 419 F.3d 970, 975 (9th Cir. 2005). The court further
16
     explained that it is inappropriate to omit information about the specific intended application of a
17
     rule in a manner that “allows potentially controversial subject matter . . . to go unnoticed buried
18
     deep in a non-controversial publication[.]” Id. at 976. To the contrary, the publication should
19
     “alert[] a reader to the stakes.” Id. (quoting McLouth Steel Prod. Corp. v. Thomas, 838
20
     F.2d 1317, 1322–23 (D.C. Cir. 1988)).
21
            Here, Defendants provided no notice whatsoever that their proposed rules would
22
     implicate 3D-printed firearms in any way—even though the NPRMs were published pursuant to
23
     an (as-yet-undisclosed) settlement agreement pertaining specifically to such weapons. The
24
     NPRMs do not mention 3D-printed firearms anywhere in their combined 38 pages of dense text.
25
     See 83 Fed. Reg. 24,198–24,205; 83 Fed. Reg. 24,166–24,195. In fact, the Commerce NPRM
26


       MOTION FOR PRELIMINARY                            11              ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
       INJUNCTION                                                             800 Fifth Avenue, Suite 2000
       No. 2:20-cv-00111-RAJ                                                       Seattle, WA 98104
                                                                                     (206) 464-7744
           Case 2:20-cv-00111-RAJ Document 55 Filed 02/06/20 Page 13 of 33




 1   misleadingly claims that “[t]his proposed rule does not deregulate the transferred items,” 83 Fed.
 2   Reg. 24,166—when in fact, the rule as proposed would have deregulated all “published”
 3   technical data formerly controlled under Category I of the Munitions List, including published
 4   Firearm Files. See FAC ¶¶ 13, 84, 112. The Commerce NPRM also misleadingly claims that the
 5   exception for “published” information applies in a “well-established and well understood”
 6   manner, using the relatively innocuous example of a “firearm’s operation and maintenance
 7   manual” to illustrate how the “published” exception would apply. 83 Fed. Reg. 24,167. Further,
 8   both NPRMs were billed as the culmination of a years-long “Export Control Reform Initiative”
 9   (ECRI) that began in 2010, 11 which an Obama Administration official in 2012 described as
10   having “literally absolutely nothing to do with domestic gun control . . . .” 12 In other words,
11   regulators did not have 3D-printed guns in mind when they initially proposed removing certain
12   items from the Munitions List under ECRI; any suggestion that deregulating 3D-printed guns
13   aligns with ECRI is unsupported by the administrative record.
14          The general public had no meaningful notice that the proposed rules would affect 3D-
15   printed guns. Only an expert who had carefully studied the applicable regulations independent
16   of the NPRMs—or who was aware of the State Department’s determination that Defense
17   Distributed’s Firearm Files constituted controlled technical data 13—would realize that the
18   NPRMs’ obscure references to “technical data” referred in part to computer files that can be used
19   to automatically produce a working plastic firearm using a 3D printer. The import of this
20   omission is borne out by the administrative record, which reveals an enormous public outcry
21   after the comment period ended—once Defendants revealed the settlement agreement that
22   connected the dots between the NPRMs and 3D-printed guns. See FAC ¶ 86. 14 To be sure, some
23   expert commenters did recognize the NPRMs’ true import. Id. ¶ 85. However, the fact that some
24
            11
               Washington, No. C18-1115RSL, Dkt. # 173 (Fed Defs’ MSJ Resp.) at 5 n.1.
25          12
               Washington, No. C18-1115RSL, Dkt. # 186-2 (States’ MSJ Reply Ex. Y) (WASHAR0035627).
            13
               Washington, No. C18-1115RSL, Dkt. # 171-1 (States’ MSJ Ex. A) (Aguirre Decl), Exs. 5, 6.
26          14
               See also Washington, No. C18-1115RSL, Dkt. # 186 (States’ MSJ Reply) at 7–8.


       MOTION FOR PRELIMINARY                              12               ATTORNEY GENERAL OF WASHINGTON
                                                                                 Complex Litigation Division
       INJUNCTION                                                                800 Fifth Avenue, Suite 2000
       No. 2:20-cv-00111-RAJ                                                          Seattle, WA 98104
                                                                                        (206) 464-7744
           Case 2:20-cv-00111-RAJ Document 55 Filed 02/06/20 Page 14 of 33




 1   commenters understood the hidden intent behind the NPRMs does not cure Defendants’ failure
 2   to provide adequate notice: an agency “cannot bootstrap notice from a comment.” Small Refiner
 3   Lead Phase-Down Task Force v. U.S. EPA, 705 F.2d 506, 549 (D.C. Cir. 1983); see also Nat’l
 4   Black Media Coal. v. FCC, 791 F.2d 1016, 1023 (D.C. Cir. 1986) (“[T]he comments of other
 5   interested parties do not satisfy an agency’s obligation to provide notice.”).
 6          Defendants’ error was far from harmless. 15 The failure to provide any notice of how the
 7   rule treats technical data for producing 3D-printed guns deprived the States of their “concrete
 8   interest to have the public participate in the rulemaking.” See Paulsen v. Daniels, 413 F.3d 999,
 9   1005 (9th Cir. 2005). Specifically, because the settlement agreement with Defense Distributed
10   was not revealed until after the public comment period closed, interested parties were denied
11   their right “to participate in the rulemaking process” with regard to the hidden-but-intended
12   effect of the rules. Id. at 1007. Thus, Defendants cannot meet the high standard of showing that
13   the agency’s mistake “clearly had no bearing on the procedure used or the substance of decision
14   reached.” California v. Azar, 911 F.3d 558, 580 (9th Cir. 2018) (emphasis added); see id. (courts
15   “must exercise great caution in applying the harmless error rule in the administrative rulemaking
16   context”). Given the rules’ broad public safety implications and Defendants’ own misleading
17   statements about their effects, as discussed below, this procedural harm is significant.
18          The substance of the Final Rules demonstrates how the failure to allow public input has
19   harmed the rulemaking process. For example, the Commerce Department claims to have “taken
20   into account” the “concerns raised . . . by the plaintiffs in Washington v. Dep’t of State, No. 2:18-
21   cv-01115-RSL (W.D. Wash.).” Commerce Rule at 4141. But there are specific issues with these
22   new rules that were not raised or discussed in the prior litigation, because they were not publicly
23   revealed prior to the Final Rules’ publication in January 2020. For example, the Commerce
24   Department has not explained why, under 15 C.F.R. § 734.7, it only retained export-control
25   jurisdiction of published Firearm Files “made available by posting on the internet,” but not those
26          15
                 The APA provides that “due account shall be taken of the rule of prejudicial error.” 5 U.S.C. § 706.


       MOTION FOR PRELIMINARY                                    13                 ATTORNEY GENERAL OF WASHINGTON
                                                                                         Complex Litigation Division
       INJUNCTION                                                                        800 Fifth Avenue, Suite 2000
       No. 2:20-cv-00111-RAJ                                                                  Seattle, WA 98104
                                                                                                (206) 464-7744
           Case 2:20-cv-00111-RAJ Document 55 Filed 02/06/20 Page 15 of 33




 1   exported by other means. Nor has it explained why it only retained jurisdiction over Firearm
 2   Files in a format “such as AMF or G-code” that “is ready for insertion” into a 3D printer, but not
 3   CAD files that can be converted into AMF-type files within minutes. See Patel Decl. ¶¶ 10–14.
 4   Indeed, it is not entirely clear what the “ready for insertion” language means, precisely, and
 5   whether the agency fully understands the 3D-printing process and the real-world implications of
 6   its Rule. AMF and G-code are different types of files. G-code can be “read” directly by a 3D
 7   printer to print an object, whereas AMF and .stl files must be “translated” into something like
 8   G-code by the 3D-printing software. Id. ¶¶ 11–12. Questions abound, such as: Does “ready for
 9   insertion” into the software mean the same as “ready for insertion” into the machine or equipment
10   itself? To what extent do Defense Distributed’s already-published Firearm Files include file
11   types the agency does not consider “ready for insertion”? Why is the agency’s retention of
12   jurisdiction limited to certain files “made available by posting on the internet,” but not other file
13   types made available by other means? If the agency interprets subsection (c) in some other way,
14   it has not explained this or clarified how the new regulation is supposed to work. In short, while
15   paying lip service to the national security and foreign policy concerns posed by Firearm Files,
16   the agency has not “taken into account” or addressed the fact that the Final Rules are essentially
17   a roundabout way of permitting “unlimited distribution,” in contravention of this Court’s prior
18   ruling. Commenters had no opportunity to weigh in on these issues.
19          “Notice and comment” does not mean that an agency takes notice of a prior litigation and
20   comments selectively on some of the issues raised in it. The public must be given the requisite
21   notice and a meaningful opportunity to raise and identify issues with new agency actions. That
22   did not occur here, rendering the Final Rules unlawful under 5 U.S.C. § 553.
23                  b.      The Final Rules are not a logical outgrowth of the NPRMs.
24          The lack of meaningful notice is underscored by the disconnect between the Final Rules
25   and the NPRMs. In the Ninth Circuit, “a final rule which departs from a proposed rule must be
26   a logical outgrowth of the proposed rule.” NRDC, 279 F.3d at 1186 (9th Cir. 2002) (internal


       MOTION FOR PRELIMINARY                            14               ATTORNEY GENERAL OF WASHINGTON
                                                                               Complex Litigation Division
       INJUNCTION                                                              800 Fifth Avenue, Suite 2000
       No. 2:20-cv-00111-RAJ                                                        Seattle, WA 98104
                                                                                      (206) 464-7744
           Case 2:20-cv-00111-RAJ Document 55 Filed 02/06/20 Page 16 of 33




 1   quotation marks omitted). “The essential inquiry focuses on whether interested parties
 2   reasonably could have anticipated the final rulemaking from the [proposed rule].” Id. (internal
 3   quotation marks omitted). “The object, in short, is one of fair notice.” Long Island Care at Home,
 4   Ltd. v. Coke, 551 U.S. 158, 174 (2007). An agency’s failure to provide adequate notice and an
 5   opportunity to comment is “comparable” to an agency’s adoption of a final rule that is not a
 6   “logical outgrowth” of a proposed rule. Azar, 911 F.3d at 580. The exception to the notice
 7   requirement for provisions that are a logical outgrowth of the proposed rule “does not extend to
 8   a final rule that finds no roots in the agency’s proposal,” because “something is not a logical
 9   outgrowth of nothing.” Envtl. Integrity Project v. EPA, 425 F.3d 992, 996 (D.C. Cir. 2005)
10   (citation and internal quotation marks omitted).
11          Here, Defendants provided no notice that the rules would apply to 3D-printed guns. The
12   final Commerce Rule’s addition of subsection (c) to 15 C.F.R. § 734.7 is the first and only
13   publication in the Federal Register indicating that the rules will have any impact on 3D-printed
14   guns. This consequential addition is impermissible on its own, and moreover, clearly signals how
15   the NPRMs employed generalized language and subtle cross-references to conceal sweeping
16   changes with regard to exporting Firearm Files. See McLouth, 838 F.2d at 1323 (“An agency
17   may not introduce a proposed rule in . . . crabwise fashion.”); see also Louis, 419 F.3d at 975 (it
18   is unlawful for agency to introduce broad and controversial changes through the “back door”).
19          Section 734.7(c) is not a logical outgrowth of the NPRM because it is a brand-new
20   addition addressing 3D-printed guns that, moreover, reveals just how ineffective the Commerce
21   Department will be in overseeing these former Munitions List items. The only thing the NPRM
22   said about section 734.7 was that subsection (a) would continue to operate to exempt data like
23   “the operation and maintenance information” in a firearm manual. 83 Fed. Reg. 24,167; see FAC
24   Attch. 3. To be clear, the new subsection (c) was nowhere to be found in the NPRM. Therefore,
25   the “something” of subsection (c) was an impermissible “outgrowth of nothing.” Envt’l Integrity
26   Project, 425 F.3d at 996. Out of nowhere, it establishes a deeply flawed regulatory regime,


       MOTION FOR PRELIMINARY                           15              ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
       INJUNCTION                                                            800 Fifth Avenue, Suite 2000
       No. 2:20-cv-00111-RAJ                                                      Seattle, WA 98104
                                                                                    (206) 464-7744
           Case 2:20-cv-00111-RAJ Document 55 Filed 02/06/20 Page 17 of 33




 1   creating an extremely narrow and ultimately meaningless exception to the exception that
 2   deprives Commerce of jurisdiction over “published” items. The public never had any notice of
 3   this provision, nor any opportunity to bring its significant flaws or ambiguities to the agency’s
 4   attention. This defeated the entire purpose of notice-and-comment procedures. See, e.g., Safe Air
 5   For Everyone v. U.S. EPA, 488 F.3d 1088, 1098 (9th Cir. 2007) (notice-and-comment procedure
 6   is meant to “infuse a measure of public accountability into administrative practices”) (quoting
 7   Exportal Ltda v. United States, 902 F.2d 45, 50–51 (D.C. Cir. 1990)).
 8          As the Ninth Circuit recently instructed, the “eleventh-hour addition” of an entirely new
 9   regulatory provision is “not the sort of deviation from the proposed rule that is allowed under
10   the APA as a ‘logical outgrowth of the proposals on which the public had the opportunity to
11   comment.’” Marsh v. J. Alexander’s LLC, 905 F.3d 610, 639 (9th Cir. 2018) (citation and
12   internal quotation marks omitted). The court explained that it is improper for an agency, “months
13   after the notice-and-comment period end[s],” to promulgate a regulation introducing a “never-
14   before-seen concept” that was “never hinted at” in the proposed rule. Id. That is exactly what
15   happened here: the Commerce Department slid a new provision concerning 3D-printed guns
16   into a rule that did not hint at any regulatory shift on this controversial issue. See id. at 639
17   (criticizing addition of provision that signaled “a slow but certain erosion of [a prior] rule”).
18          Defendants might respond that subsection (c) makes the Final Rules more restrictive than
19   the proposed rules. Such restrictions are illusory, but in any case, this response would be a red
20   herring: the logical outgrowth test concerns defective process. Defendants’ failure to include any
21   reference or discussion of the rules’ effect on Firearm Files before publishing the final
22   Commerce Rule impermissibly hides a regulatory sea change from the public. Indeed, if given
23   the opportunity, commenters may well have advocated for a far more restrictive regulation.
24          2.      The Final Rules Are Contrary to the AECA
25          “‘In order to be valid regulations must be consistent with the statute under which they
26   are promulgated.’” E. Bay Sanctuary Covenant v. Trump, 909 F.3d 1219, 1248 (9th Cir. 2018)


       MOTION FOR PRELIMINARY                            16               ATTORNEY GENERAL OF WASHINGTON
                                                                               Complex Litigation Division
       INJUNCTION                                                              800 Fifth Avenue, Suite 2000
       No. 2:20-cv-00111-RAJ                                                        Seattle, WA 98104
                                                                                      (206) 464-7744
            Case 2:20-cv-00111-RAJ Document 55 Filed 02/06/20 Page 18 of 33




 1   (brackets omitted) (quoting United States v. Larionoff, 431 U.S. 864, 873 (1977)). Courts will
 2   not “rubber-stamp” rules “inconsistent with a statutory mandate or that frustrate the
 3   congressional policy underlying a statute.” A.T.F. v. Fed. Labor Relations Auth., 464 U.S. 89,
 4   97 (1983); accord FEC v. Democratic Senatorial Campaign Comm., 454 U.S. 27, 32 (1981); 5
 5   U.S.C. § 706(2) (courts must hold unlawful and set aside agency action contrary to law).
 6           The AECA specifies the circumstances under which items may be removed from the
 7   Munitions List. “Congress directed the agency to consider how the proliferation of weaponry
 8   and related technical data would impact world peace, national security, and foreign policy.”
 9   Washington II, 2019 WL 5892505, at *8. Maintaining Firearm Files on the Munitions List was
10   “in keeping with the goals of the [AECA] . . . based on [such files’] characteristics and
11   functionality, which make them especially dangerous to U.S. national security and foreign policy
12   interests.” Id. at *4.
13           The agency may not remove such files from the Munitions List while evaluating the issue
14   “only through the prism of whether restricting foreign access would provide the United States
15   with a military or intelligence advantage.” Id. at *8. Despite this Court’s clear instruction, that
16   is exactly what the State Department has done yet again: its sole asserted basis for removing
17   Firearm Files from the Munitions List is that they “do not confer a critical military or intelligence
18   advantage and are not inherently military based on their function.” State Rule at 3823.
19           The State Department seeks to rehabilitate this plainly inadequate rationale by claiming
20   that it “took into account the effect that a transfer to the CCL would have on the national security
21   and foreign policy interests of the United States,” and by stating that it “agrees” that “maintaining
22   controls over such exports . . . remains in the national security and foreign policy interests of the
23   United States.” Id. These perfunctory statements ring hollow: first, because they fail to give any
24   notion of how these important issues were accounted for; and second, because the Commerce
25   Rule fails to establish any meaningful “control” over Firearm Files, as discussed herein. See,
26   e.g., Owner-Operator Indep. Drivers Ass’n, Inc. v. Fed. Motor Carrier Safety Admin., 656


       MOTION FOR PRELIMINARY                            17               ATTORNEY GENERAL OF WASHINGTON
                                                                               Complex Litigation Division
       INJUNCTION                                                              800 Fifth Avenue, Suite 2000
       No. 2:20-cv-00111-RAJ                                                        Seattle, WA 98104
                                                                                      (206) 464-7744
             Case 2:20-cv-00111-RAJ Document 55 Filed 02/06/20 Page 19 of 33




 1   F.3d 80, 588 (7th Cir. 2011) (“[agency’s] explanation may not be superficial or perfunctory”).
 2   They appear designed merely to forestall litigation and shed no light on the agency’s reasoning.
 3            Removing Firearm Files from the Munitions List (and transferring them to an agency
 4   whose regulatory authority is significantly more circumscribed) is contrary to the AECA’s
 5   purposes of furthering “world peace and the security and foreign policy of the United States” by
 6   reducing the international trade in arms. 22 U.S.C. §§ 2751, 2778(a)(1). As such, Plaintiffs are
 7   likely to succeed on the merits of their claim that the Final Rules are contrary to the AECA.
 8            3.       The Final Rules Are Arbitrary and Capricious
 9            Agency action is arbitrary and capricious if the agency “relied on factors which Congress
10   has not intended it to consider, entirely failed to consider an important aspect of the problem,
11   offered an explanation for its decision that runs counter to the evidence before the agency, or is
12   so implausible that it could not be ascribed to a difference in view or the product of agency
13   expertise.” Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463
14   U.S. 29, 43 (1983). Reviewing courts must not substitute their judgment for the agency’s, but
15   “the agency must examine the relevant data and articulate a satisfactory explanation for its action
16   including a rational connection between the facts found and the choice made.” Id. Courts must
17   hold unlawful and set aside rulemaking that fails to meet these standards. 5 U.S.C. § 706(2)(A).
18            The facially illogical Final Rules are a backdoor way of implementing the April 2018
19   decision to deregulate 3D-printed guns. They fulfill the settlement agreement’s promise to “fully
20   pursue” a “final rule to remove the files at issue from ITAR jurisdiction.” Ex. B. Tellingly, the
21   agencies have once again tried to bypass the APA’s notice-and-comment procedures to
22   accomplish their foreordained goal, as discussed above. 16 In addition to all its other flaws, this
23   renewed deregulatory effort is arbitrary and capricious for the same reasons the Court previously
24            16
                    Such an ex ante adoption of a new policy is highly improper: “agencies may not treat § 553 [notice-
     and-comment requirements] as an empty formality.” E. Bay Sanctuary Covenant v. Trump, 349 F. Supp. 3d 838,
25
     860 (N.D. Cal. 2018) (granting TRO), approved by 932 F.3d 742 (9th Cir. 2018) (denying motion to stay TRO).
     “It is . . . ‘antithetical to the structure and purpose of the APA for an agency to implement a rule first, and then
26   seek comment later.’” Id. (quoting United States v. Valverde, 628 F.3d 1159, 1164 (9th Cir. 2010)).


       MOTION FOR PRELIMINARY                                     18                  ATTORNEY GENERAL OF WASHINGTON
                                                                                           Complex Litigation Division
       INJUNCTION                                                                          800 Fifth Avenue, Suite 2000
       No. 2:20-cv-00111-RAJ                                                                    Seattle, WA 98104
                                                                                                  (206) 464-7744
           Case 2:20-cv-00111-RAJ Document 55 Filed 02/06/20 Page 20 of 33




 1   found: Defendants failed to consider important aspects of the problem, and they failed to justify
 2   their de facto reversal of position based on substantial evidence in the record. Washington II,
 3   2019 WL 5892505, at *7–10. The Final Rules are a second bite at a bad apple.
 4                  a.      The Final Rules are not a logical means of implementing
                            Defendants’ stated policy of continuing to regulate 3D-printed guns
 5
            The agencies purport to agree with “concerns raised over the possibility of widespread
 6
     and unchecked availability of 3-D printing technology and software, the lack of government
 7
     visibility into production and use, and the potential damage to U.S. counter-proliferation efforts.”
 8
     State Rule at 3823. The Commerce Department states that the “unrestricted export” of files for
 9
     printing firearms “could have a potential detrimental effect on aspects of U.S. national security
10
     and foreign policy.” Commerce Rule at 4142; see also, e.g., id. at 4141 (“appropriate controls
11
     must be in place to protect U.S. national security and foreign policy interests”).
12
            Unfortunately, the Final Rules fly in the face of these findings because, as discussed,
13
     their actual effect will be to deregulate Firearm Files and cripple federal export controls over
14
     them. For example, while the State Department claims that previously controlled USML
15
     Category I(a) technology and software should continue to be controlled by its sister agency, the
16
     publication loophole effectively deprives Commerce of regulatory jurisdiction. Files like
17
     Defense Distributed’s that have already been “published” are deregulated ab initio. The
18
     agencies’ approach is therefore not a rational one in light of their own stated objectives and
19
     assessments of what technology should be controlled. The “facts found”—the dangers posed by
20
     widespread availability of 3-D printing technology and software—do not remotely align with the
21
     “choice made” with respect to how much of this technology and software will actually continue
22
     to be regulated. State Farm, 463 U.S. at 43. The approach taken by the Final Rules is therefore
23
     irrational and “runs counter to the evidence before the agency.” See id.
24
                    b.      Defendants once again failed to explain their reversal of position or
25                          substantiate it based on the record
26          The Court previously recognized that “given the agency’s prior position regarding the


       MOTION FOR PRELIMINARY                            19              ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
       INJUNCTION                                                             800 Fifth Avenue, Suite 2000
       No. 2:20-cv-00111-RAJ                                                       Seattle, WA 98104
                                                                                     (206) 464-7744
           Case 2:20-cv-00111-RAJ Document 55 Filed 02/06/20 Page 21 of 33




 1   need to regulate 3D-printed firearms and the CAD files used to manufacture them, it must do
 2   more than simply announce a contrary position.” Washington II, 2019 WL 5892505, at *8 (citing
 3   F.C.C. v. Fox Television Stations, Inc., 556 U.S. 502, 515–16 (2009)).
 4          Until April 2018, the State Department’s position was that Firearm Files should remain
 5   on the Munitions List because their unrestricted export could “cause serious harm to U.S.
 6   national security and foreign policy interests,” as the files are capable of “‘automatically’
 7   generating” an untraceable, undetectable “lethal firearm.” Washington II, 2019 WL 5892505, at
 8   *2 (quoting Def. Distributed v. U.S. Dep’t of State, C15-0372RP (W.D. Tex.), Dkt. #32 at 19–
 9   20). The State Department was “particularly concerned” that such weapons “could be used in an
10   assassination, for the manufacture of spare parts by embargoed nations, terrorist groups, or
11   guerrilla groups, or to compromise aviation security overseas in a manner specifically directed
12   at U.S. persons.” Id. When the State Department abruptly reversed its position and sought to
13   delist Firearm Files, the Court found that the agency had “failed to identify substantial evidence
14   in the administrative record explaining a change of position,” that contradicted “its prior
15   determinations and findings.” Id. at *10. That same record applies to this case, and it still fails
16   to substantiate Defendants’ reversal of their original position.
17          The Final Rules do not cure these defects. In fact, this time, each agency has failed to
18   “display awareness that it is changing position.” Fox, 556 U.S. at 515. Moreover, agencies may
19   not disregard the “facts and circumstances that underlay or were engendered by the prior policy”
20   absent a “reasoned explanation[.]” Organized Vill. of Kake v. U.S. Dep’t of Agric., 795 F.3d 956,
21   966 (9th Cir. 2015). Here, Defendants purport to embrace the prior policy of strictly regulating
22   the export of 3D-printable guns, and acknowledge that global dissemination presents serious
23   national security and foreign policy concerns, even as they have promulgated Final Rules that
24   will inevitably permit such dissemination. In particular, Defendants do not address the loopholes
25   that will allow the “published” exception in 15 C.F.R. § 734.7 to effect backdoor deregulation,
26   nor do they explain why their retention of jurisdiction in subsection (c) is so limited despite their


       MOTION FOR PRELIMINARY                            20               ATTORNEY GENERAL OF WASHINGTON
                                                                               Complex Litigation Division
       INJUNCTION                                                              800 Fifth Avenue, Suite 2000
       No. 2:20-cv-00111-RAJ                                                        Seattle, WA 98104
                                                                                      (206) 464-7744
            Case 2:20-cv-00111-RAJ Document 55 Filed 02/06/20 Page 22 of 33




 1   acknowledged concerns about the dangers of unrestricted export. Particularly given the public’s
 2   lack of notice and opportunity to comment, Defendants have not provided “good reasons” for
 3   what still amounts to a significant policy reversal. Kake, 795 F.3d at 966.
 4                   c.      Defendants once again failed to meaningfully consider national
                             security, foreign policy, and world peace as Congress directed
 5
             The Court also previously ruled that the agency’s prior delisting attempt was “not ‘based
 6
     on consideration of the relevant factors and within the scope of the authority delegated to the
 7
     agency by statute.’” Washington II, 2019 WL 5892505, at *8 (quoting State Farm, 463 U.S. at
 8
     42). As the Court recognized, “Congress directed the agency to consider how the proliferation
 9
     of weaponry and related technical data would impact world peace, national security, and foreign
10
     policy.” Id. at *4, 8 (citing 22 U.S.C. § 2778(a)(1)).
11
             Again, because Defendants do not acknowledge the regulatory loopholes created by the
12
     Final Rules or discuss the significant differences between EAR and ITAR regulation, they have
13
     failed to adequately consider the relevant national security and foreign policy impacts. The
14
     agencies’ statements that they “took into account the effect that a transfer to the CCL would have
15
     on the national security and foreign policy interests of the United States,” State Rule at 3823, are
16
     perfunctory and unsupported by any substantive analysis. They display no recognition or
17
     awareness of the real-world effects the transfer will have. (The agencies may have overlooked
18
     these effects because they denied the public the ability to point them out, as discussed above.)
19
     To take one example, the Commerce Department claims the possibility of proliferation of firearm
20
     designs “warrants the control of the export of certain files for the 3D printing of firearms set
21
     forth in this rule.” Commerce Rule at 4142 (emphasis added). The limitation to “certain” files is
22
     not explained, other than a vague reference to First Amendment concerns that led that agency to
23
     “tailor[]” its rule to a subset of files. See id. at 4141. But the agency fails to state whether or how
24
     these concerns are actually valid, nor does it discuss the national security or foreign policy
25
     implications of its “tailor[ing],” which seems to have been done with a machete rather than
26


       MOTION FOR PRELIMINARY                             21               ATTORNEY GENERAL OF WASHINGTON
                                                                                Complex Litigation Division
       INJUNCTION                                                               800 Fifth Avenue, Suite 2000
       No. 2:20-cv-00111-RAJ                                                         Seattle, WA 98104
                                                                                       (206) 464-7744
            Case 2:20-cv-00111-RAJ Document 55 Filed 02/06/20 Page 23 of 33




 1   scissors. Because the agencies have “entirely failed” to consider “important aspect[s] of the
 2   problem” Congress expressly identified, the Final Rules must be set aside.
 3   E.      The States Will Suffer Irreparable Harm in the Absence of Preliminary Relief
 4           Irreparable harm is not seriously disputable. If the Final Rules take effect on March 9,
 5   2020, the States will suffer the same irreparable harms the Court already recognized when
 6   enjoining the federal government’s first attempt to deregulate 3D-printed guns. See Washington
 7   I, 318 F. Supp. 3d at 1261–63. The States incorporate the evidence and arguments supporting
 8   their motion for a preliminary injunction in that prior case, 17 and also submit 15 declarations
 9   herewith, including new declarations of Mary B. McCord and Dr. Shwetak Patel. In light of this
10   evidence, “[i]t takes virtually no imagination to perceive the direct connection between removing
11   [Firearm Files] from the USML, the internet publication of the technical data, and the likelihood
12   of the irreparable injuries plaintiffs have identified.” Id. at 1262. Thus, “the States will likely
13   suffer irreparable injury if the technical data for designing and producing undetectable weapons
14   using a commercially-available 3D printer are published on the internet.” Id. at 1261–63. Indeed,
15   Defendants now agree that regulation is warranted for precisely these reasons. Supra at 5–6, 19.
16           As before, the evidence shows that once Firearm Files become available on the internet,
17   anyone with access to a commercially available 3D printer—regardless of their age, mental
18   health status, or criminal history—will be able to download and instantly use them to make
19   functional weapons. For example, Defense Distributed’s Liberator pistol can be printed using a
20   3D printer that can be purchased for as little as $300, using materials that cost around $20. 18 A
21   functional Liberator capable of shooting deadly bullets can be made almost entirely of plastic. 19
22   3D-printed weapons will only become deadlier as the technology continues to evolve. 20
23           As the Court previously found, “[a] gun made from plastic is virtually undetectable in
24           17
               Washington, No. C18-1115RSL, Dkt. # 43 (States’ Mot. for PI) at 19–24; Dkt ## 43-1, 43-2 (Index
     and Appendix of Declarations).
25          18
               Patel Decl., ¶¶ 9, 18–19, 28.
            19
               Id. ¶¶ 16–17; McCord Decl., ¶ 10; Graham Decl., ¶ 35.
26          20
               See Patel Decl., ¶¶ 23–28.


       MOTION FOR PRELIMINARY                                22                ATTORNEY GENERAL OF WASHINGTON
                                                                                    Complex Litigation Division
       INJUNCTION                                                                   800 Fifth Avenue, Suite 2000
       No. 2:20-cv-00111-RAJ                                                             Seattle, WA 98104
                                                                                           (206) 464-7744
             Case 2:20-cv-00111-RAJ Document 55 Filed 02/06/20 Page 24 of 33




 1   metal detectors and other security equipment intended to promote public safety at airports,
 2   sporting events, courthouses, music venues, and government buildings.” Washington I, 318 F.
 3   Supp. 3d at 1261. 21 Metal detectors are also critical for prison security 22 and increasingly in
 4   schools. 23 If 3D-printed guns proliferate, States that rely on metal detectors will “have to expend
 5   additional time or money in an effort to maintain security[.]” Washington I, 318 F. Supp. 3d at
 6   1261. Further, “[t]he portability and ease of a manufacturing process that can be set up virtually
 7   anywhere would allow those who are, by law, prohibited from manufacturing, possessing, and/or
 8   using guns to more easily evade those limitations.” Id. Making Firearm Files available on the
 9   internet will make it easy to circumvent the States’ gun-safety laws, such as laws restricting
10   possession by violent felons, the mentally ill, persons subject to no-contact orders, and minors; 24
11   laws requiring background checks to obtain a firearm; 25 and laws specifically prohibiting “ghost
12   guns” and undetectable weapons. See FAC Part IV § F (summarizing state gun-safety laws).
13            3D-printed firearms pose unique challenges for law enforcement. “Guns that have no
14   identifying information, guns that are undetectable, and guns that thwart the use of standard
15   forensic techniques to link a particular projectile to a particular weapon will hamper law
16   enforcement efforts” within the States. Washington I, 318 F. Supp. 3d at 1261. 26 Widely
17   available 3D-printed guns may increase criminal activity because they are easy to obtain and
18   difficult to trace and detect. 27 Untraceable “ghost guns” of the non-3D-printed variety are already
19   increasingly popular—and increasingly being used to commit horrific crimes, including multiple
20
              21
                   See also McCord Decl. ¶¶ 7–13, 18–21; Camper Decl. ¶ 7; Ferreira Decl. ¶¶ 6–10; Price Decl. ¶¶ 11–
21   13. The Liberator’s design file also calls for one metal nail, which can evade detection. 18 U.S.C. § 922(p) (firearms
     must include 3.7 ounces of steel to ensure detection); see Ex. C (3D-printed gun smuggled into Israeli parliament).
22              22
                   See generally Herzog Decl. (the availability of undetectable weapons would “fundamentally undermine”
     the Washington Department of Corrections’ efforts to prevent serious contraband from being introduced into prison
23   facilities; smuggled weapons could be used to harm or kill staff, visitors, or incarcerated persons, or aid in escapes);
     see also Liberty Decl. (similar); Darling Decl. (similar).
24
                23
                   McCord Decl. ¶ 8; Kyes Decl. ¶¶ 16–17.
                24
                   Rickard Decl. ¶¶ 6–10; Price Decl. ¶¶ 5–7; Goldstein Decl. ¶¶ 13–15; Graham Decl. ¶¶ 31–34.
                25
                   Rickard Decl. ¶¶ 6–10; McCord Decl. ¶ 40; Camper Decl. ¶ 6; Price Decl. ¶ 4.
25              26
                   See also McCord Decl. ¶¶ 29–41; Camper Decl. ¶¶ 8, 12; Kyes Decl. ¶¶ 8–20; Price Decl. ¶¶ 4–13;
     Graham Decl. ¶¶ 33, 38.
26              27
                   See Graham Decl. ¶¶ 33–38; Kyes Decl. ¶¶ 11–15.


       MOTION FOR PRELIMINARY                                      23                  ATTORNEY GENERAL OF WASHINGTON
                                                                                            Complex Litigation Division
       INJUNCTION                                                                           800 Fifth Avenue, Suite 2000
       No. 2:20-cv-00111-RAJ                                                                     Seattle, WA 98104
                                                                                                   (206) 464-7744
             Case 2:20-cv-00111-RAJ Document 55 Filed 02/06/20 Page 25 of 33




 1   mass shootings in California. 28 The latest was a deadly school shooting in November 2019. 29
 2            Permitting the export of Firearm Files also significantly increases the risk that
 3   undetectable and untraceable firearms could be used by foreign terrorist organizations for attacks
 4   within the United States, including against persons residing in or visiting the States. 30 The Court
 5   previously recognized that many of the States have endured actual and attempted assassinations,
 6   mass shootings, and/or terrorist attacks, and that “adding undetectable and untraceable guns to
 7   the arsenal of weaponry already available will likely increase the threat of gun violence they and
 8   their people experience.” Washington I, 318 F. Supp. 3d at 1262.
 9            3D-printed firearms also pose grave threats to children. Their “toy-like appearance
10   increases the risk of unintentional discharge, injury, and/or death.” Id. at 1261. The availability
11   of Firearm Files on the internet will also make it possible for students to manufacture their own
12   weapons that could be used in a school shooting (evading school metal detectors). 31 3D-printed
13   weapons can even be dangerous to the shooter because they are unstable and prone to misfiring. 32
14   F.       The Balance of Equities and Public Interest Sharply Favor Preliminary Relief
15            “When the government is a party, the last two factors merge.” Azar, 911 F.3d at 575. As
16   before, Defendants will suffer no hardship from a preliminary injunction. Washington I, 318 F.
17   Supp. 3d at 1263. The balance of equities and public interest continue to strongly favor the States.
18   As before, no bond should be required. See 315 F. Supp. 3d 1202, 1206 (W.D. Wash. 2018).
19                                                IV.      CONCLUSION
20            For the foregoing reasons, the States ask the Court to preliminarily enjoin the Final Rules
21   from going into effect, to preserve the status quo pending review on the merits.
22            28
                  Graham Decl., ¶¶ 18–19, 26, 31, 34; see also Ex. D (news article re increasing “ghost guns” in D.C.).
23
              29
                  Ex. E (news article re November 2019 school shooting involving “ghost gun”).
               30
                  McCord Decl. ¶¶ 14–22; see Lanier Decl. (former Chief of Police describing particularly salient concerns
24   of the District of Columbia, a densely populated urban district filled with high-ranking officials and diplomats).
     This declaration was originally filed in Heller v. District of Columbia, No. 1:08-cv-01289-JEB (D.D.C.) (Dkt. # 73-
     8) and is resubmitted here for the Court’s convenience.
25             31
                  3D printers are available to all students at the University of Washington in Seattle. Patel Decl. ¶ 18. They
     are also widely available to Massachusetts public school students. Scott Decl., ¶¶ 5–6; Racine Decl., ¶¶ 4–7.
26             32
                  Camper Decl., ¶¶ 12–13; Kyes Decl. ¶ 18.


          MOTION FOR PRELIMINARY                                    24                  ATTORNEY GENERAL OF WASHINGTON
                                                                                             Complex Litigation Division
          INJUNCTION                                                                         800 Fifth Avenue, Suite 2000
          No. 2:20-cv-00111-RAJ                                                                   Seattle, WA 98104
                                                                                                    (206) 464-7744
        Case 2:20-cv-00111-RAJ Document 55 Filed 02/06/20 Page 26 of 33




 1       DATED this 6th day of February, 2020.
 2
                                             ROBERT W. FERGUSON
 3
                                             Attorney General of Washington
 4
                                             s/ Kristin Beneski
 5                                           KRISTIN BENESKI, WSBA #45478
                                             Assistant Attorney General
 6                                           JEFFREY RUPERT, WSBA #45037
                                             Division Chief
 7
                                             BRENDAN SELBY, WSBA #55325
 8                                           Assistant Attorneys General
                                             800 Fifth Avenue, Suite 2000
 9                                           Seattle, WA 98104
                                             (206) 474-7744
10                                           kristin.beneski@atg.wa.gov
11                                           jeffrey.rupert@atg.wa.gov
                                             brendan.selby@atg.wa.gov
12                                           Attorneys for Plaintiff State of Washington

13                                           XAVIER BECERRA
                                             Attorney General of California
14

15                                           /s/ John W. Killeen
                                             JOHN W. KILLEEN
16                                           Deputy Attorney General
                                             P.O. Box 944255
17                                           Sacramento, CA 94244-2550
                                             (916) 210-6045
18                                           John.killeen@doj.ca.gov
19                                           Attorneys for Plaintiff State of California

20                                           PHILIP J. WEISER
                                             Attorney General of Colorado
21
                                             /s/ Grant T. Sullivan
22
                                             GRANT T. SULLIVAN
23                                           Assistant Solicitor General
                                             1300 Broadway, 6th Floor
24                                           Denver, CO 80203
                                             (720) 508-6349
25                                           Grant.sullivan@coag.gov
                                             Attorneys for Plaintiff State of Colorado
26


     MOTION FOR PRELIMINARY                      25             ATTORNEY GENERAL OF WASHINGTON
                                                                     Complex Litigation Division
     INJUNCTION                                                      800 Fifth Avenue, Suite 2000
     No. 2:20-cv-00111-RAJ                                                Seattle, WA 98104
                                                                            (206) 464-7744
        Case 2:20-cv-00111-RAJ Document 55 Filed 02/06/20 Page 27 of 33




 1
                                       WILLIAM TONG
 2
                                       Attorney General of Connecticut
 3
                                       /s/ Maura Murphy Osborne
 4                                     MAURA MURPHY OSBORNE
                                       Assistant Attorney General
 5                                     KIMBERLY MASSICOTTE
                                       JOSEPH RUBIN
 6
                                       55 Elm St.
 7                                     P.O. Box 120
                                       Hartford, CT 06141-0120
 8                                     (860) 808-5318
                                       Attorneys for Plaintiff State of Connecticut
 9
                                       KATHLEEN JENNINGS
10
                                       Attorney General of Delaware
11
                                       s/ Christian Douglas Wright
12                                     CHRISTIAN DOUGLAS WRIGHT
                                       Director of Impact Litigation
13                                     JILLIAN A. LAZAR
14                                     DAVID J. LYONS
                                       Deputy Attorneys General
15                                     Carvel State Building
                                       820 N. French St.
16                                     Wilmington, DE 19801
                                       (302) 577-8400
17                                     Christian.wright@deleware.gov
18                                     Jillian.lazar@delaware.gov
                                       David.lyons@deleware.gov
19                                     Attorneys for Plaintiff State of Delaware

20                                     KARL A. RACINE
                                       Attorney General of the District of Columbia
21

22                                     /s/ Kathleen Konopka
                                       KATHLEEN KONOPKA
23                                     Deputy Attorney General, Public Advocacy
                                       Division
24                                     ANDREW J. SAINDON
                                       Senior Assistant Attorney General
25
                                       441 Fourth Street, N.W., Sixth Floor South
26                                     Washington, D.C. 20001


     MOTION FOR PRELIMINARY               26              ATTORNEY GENERAL OF WASHINGTON
                                                               Complex Litigation Division
     INJUNCTION                                                800 Fifth Avenue, Suite 2000
     No. 2:20-cv-00111-RAJ                                          Seattle, WA 98104
                                                                      (206) 464-7744
        Case 2:20-cv-00111-RAJ Document 55 Filed 02/06/20 Page 28 of 33




 1                                     (202) 741-0770
                                       Andy.saindon@dc.gov
 2
                                       Attorneys for Plaintiff District of Columbia
 3
                                       CLARE E. CONNORS
 4                                     Attorney General of Hawaii

 5                                     s/ Robert T. Nakatsuji
                                       ROBERT T. NAKATSUJI
 6
                                       Deputy Attorney General
 7                                     425 Queen Street
                                       Honolulu, HI 96813
 8                                     (808) 586-1360
                                       Robert.t.nakatsuji@hawaii.gov
 9                                     Attorneys for Plaintiff State of Hawaii
10
                                       KWAME RAOUL
11                                     Attorney General of Illinois

12                                     /s/ Kathryn Hunt Muse
                                       KATHRYN HUNT MUSE
13                                     Deputy Chief, Public Interest Division
14                                     DARREN KINKEAD
                                       Assistant Attorney General
15                                     100 West Randolph Street
                                       Chicago, IL 60601
16                                     (312) 814-3000
                                       kmuse@atg.state.il.us
17                                     dkinkead@atg.state.il.us
18                                     Attorneys for Plaintiff State of Illinois

19                                     AARON M. FREY
                                       Attorney General of Maine
20
                                       /s/ Susan P. Herman
21                                     SUSAN P. HERMAN
22                                     Chief Deputy Attorney General
                                       6 State House Station
23                                     Augusta, Maine 04333-0006
                                       (207) 626-8814
24                                     susan.herman@maine.gov
                                       Attorneys for Plaintiff State of Maine
25

26                                     BRIAN E. FROSH


     MOTION FOR PRELIMINARY               27              ATTORNEY GENERAL OF WASHINGTON
                                                               Complex Litigation Division
     INJUNCTION                                                800 Fifth Avenue, Suite 2000
     No. 2:20-cv-00111-RAJ                                          Seattle, WA 98104
                                                                      (206) 464-7744
        Case 2:20-cv-00111-RAJ Document 55 Filed 02/06/20 Page 29 of 33




 1                                     Attorney General of Maryland
 2
                                       /s/ Jeffrey P. Dunlap
 3                                     JEFFREY P. DUNLAP
                                       STEVEN M. SULLIVAN
 4                                     200 St. Paul Place
                                       Baltimore, MD 21202
 5                                     (410) 576-6325
                                       ssullivan@oag.state.md.us
 6
                                       jdunlap@oag.state.md.us
 7                                     Attorneys for Plaintiff State of Maryland

 8                                     MAURA HEALEY
                                       Attorney General of Massachusetts
 9
                                       /s/ Phoebe Fischer-Groban
10
                                       PHOEBE FISCHER-GROBAN
11                                     Assistant Attorney General
                                       1 Ashburton Place, 20th Floor
12                                     Boston, MA 02108
                                       (617) 727-2200
13                                     Phoebe.fischer-groban@state.ma.us
14                                     Attorneys for Plaintiff Commonwealth of
                                       Massachusetts
15
                                       DANA NESSEL
16                                     Attorney General of Michigan
17                                     /s/ Joseph T. Froehlich
18                                     JOSEPH T. FROEHLICH
                                       Assistant Attorney General
19                                     525 West Ottawa Street
                                       P.O. Box 30754
20                                     Lansing, MI 48909
                                       (517) 335-7573
21                                     Froehlichj1@michigan.gov
22                                     Attorneys for Plaintiff State of Michigan

23                                     KEITH ELLISON
                                       Attorney General of Minnesota
24
                                       /s/ Jacob Campion
25
                                       JACOB CAMPION
26                                     Assistant Attorney General


     MOTION FOR PRELIMINARY              28              ATTORNEY GENERAL OF WASHINGTON
                                                              Complex Litigation Division
     INJUNCTION                                               800 Fifth Avenue, Suite 2000
     No. 2:20-cv-00111-RAJ                                         Seattle, WA 98104
                                                                     (206) 464-7744
        Case 2:20-cv-00111-RAJ Document 55 Filed 02/06/20 Page 30 of 33




 1                                     445 Minnesota Street, Suite 1100
                                       St. Paul, MN 55101
 2
                                       (651) 757-1459
 3                                     Jacob.campion@ag.state.mn.us
                                       Attorneys for Plaintiff State of Minnesota
 4
                                       GURBIR S. GREWAL
 5                                     Attorney General of New Jersey
 6
                                       /s/ Glenn J. Moramarco
 7                                     GLENN J. MORAMARCO
                                       Assistant Attorney General
 8                                     Richard J. Hughes Justice Complex
                                       25 Market Street
 9                                     Trenton, NJ 08625
                                       (609) 376-3235
10
                                       Glenn.moramarco@law.njoag.gov
11                                     Attorneys for Plaintiff State of New Jersey

12                                     HECTOR BALDERAS
                                       Attorney General of New Mexico
13
                                       /s/ Nicholas M. Sydow
14                                     NICHOLAS M. SYDOW*
                                       Civil Appellate Chief
15
                                       201 Third St. NW, Suite 300
16                                     Albuquerque, NM 87102
                                       (505) 717-3571
17                                     nsydow@nmag.gov
                                       Attorneys for Plaintiff State of New Mexico
18
                                       LETITIA JAMES
19
                                       Attorney General for New York
20
                                       /s/ Matthew Colangelo
21                                     MATTHEW COLANGELO
                                       Chief Counsel for Federal Initiatives
22                                     DANIELA NOGUEIRA
                                       Assistant Attorney General
23
                                       STEVEN C. WU
24                                     Deputy Solicitor General
                                       28 Liberty Street
25                                     New York, NY 10005
                                       (212) 416-6057
26                                     Matthew.colangelo@ag.ny.gov


     MOTION FOR PRELIMINARY              29              ATTORNEY GENERAL OF WASHINGTON
                                                              Complex Litigation Division
     INJUNCTION                                               800 Fifth Avenue, Suite 2000
     No. 2:20-cv-00111-RAJ                                         Seattle, WA 98104
                                                                     (206) 464-7744
        Case 2:20-cv-00111-RAJ Document 55 Filed 02/06/20 Page 31 of 33




 1                                     Daniela.Nogueira@ag.ny.gov
                                       steven.wu@ag.ny.gov
 2
                                       Attorneys for Plaintiff State of New York
 3
                                       JOSHUA H. STEIN
 4                                     Attorney General of North Carolina

 5                                     /s/ Sripriya Narasimhan
                                       SRIPRIYA NARASIMHAN
 6                                     Deputy General Counsel
                                       North Carolina Department of Justice
 7                                     114 W. Edenton Street
                                       Raleigh, NC 27603
 8                                     SNarasimhan@ncdoj.gov
                                       Attorneys for Plaintiff State of North Carolina
 9
                                       ELLEN F. ROSENBLUM
10
                                       Attorney General of Oregon
11
                                       /s/ Carla Scott
12                                     CARLA SCOTT
                                       Senior Assistant Attorney General
13                                     100 SW Market Street
                                       Portland, OR 97201
14
                                       (971) 673-1915
15                                     carla.a.scott@doj.state.or.us
                                       MICHAEL KRON
16                                     Special Counsel
                                       1162 Court Street NE
17                                     Salem, OR 97301-4096
18                                     (503) 378-4400
                                       Michael.c.kron@doj.state.or.us
19                                     Attorneys for Plaintiff State of Oregon

20                                     JOSHUA SHAPIRO
                                       Attorney General of Pennsylvania
21

22                                     s/ Jacob B. Boyer
                                       JACOB B. BOYER
23                                     Deputy Attorney General
                                       1600 Arch Street, Suite 300
24                                     Philadelphia, PA 19103
                                       (215) 560-2171
25                                     jboyer@attorneygeneral.gov
26                                     mfischer@attorneygeneral.gov



     MOTION FOR PRELIMINARY               30             ATTORNEY GENERAL OF WASHINGTON
                                                              Complex Litigation Division
     INJUNCTION                                               800 Fifth Avenue, Suite 2000
     No. 2:20-cv-00111-RAJ                                         Seattle, WA 98104
                                                                     (206) 464-7744
        Case 2:20-cv-00111-RAJ Document 55 Filed 02/06/20 Page 32 of 33




 1                                     Attorneys for Plaintiff Commonwealth of
                                       Pennsylvania
 2

 3                                     PETER F. NERONHA
                                       Attorney General of Rhode Island
 4
                                       /s/ Justin J. Sullivan
 5                                     JUSTIN J. SULLIVAN
                                       Special Assistant Attorney General
 6
                                       150 South Main Street
 7                                     Providence, RI 02903
                                       (401) 274-4400 ext. 2007
 8                                     jjsullivan@riag.ri.gov
                                       Attorneys for Plaintiff State of Rhode Island
 9
                                       T.J. DONOVAN
10
                                       Attorney General of Vermont
11
                                       /s/ Benjamin D. Battles
12                                     BENJAMIN D. BATTLES
                                       Solicitor General
13                                     109 State Street
14                                     Montpelier, VT 05609
                                       (802) 828-5944
15                                     Benjamin.battles@vermont.gov
                                       Attorneys for Plaintiff State of Vermont
16
                                       MARK R. HERRING
17                                     Attorney General of Virginia
18
                                       /s/ Samuel T. Towell
19                                     SAMUEL T. TOWELL
                                       Deputy Attorney General, Civil Litigation
20                                     202 North Ninth Street
                                       Richmond, VA 23219
21                                     (804) 786-2071
22                                     STowell@oag.state.va.us
                                       Attorneys for Plaintiff Commonwealth of
23                                     Virginia

24                                     JOSHUA L. KAUL
                                       Attorney General of Wisconsin
25
                                       s/ Brian P. Keenan
26                                     BRIAN P. KEENAN*


     MOTION FOR PRELIMINARY              31               ATTORNEY GENERAL OF WASHINGTON
                                                               Complex Litigation Division
     INJUNCTION                                                800 Fifth Avenue, Suite 2000
     No. 2:20-cv-00111-RAJ                                          Seattle, WA 98104
                                                                      (206) 464-7744
        Case 2:20-cv-00111-RAJ Document 55 Filed 02/06/20 Page 33 of 33




 1                                     Assistant Attorney General
                                       Wisconsin Department of Justice
 2                                     P.O. Box 7857
                                       Madison, Wisconsin 53707-7857
 3                                     (608) 266-0020
                                       keenanbp@doj.state.wi.us
 4                                     Attorneys for Plaintiff State of Wisconsin
 5                                     *PRO HAC VICE APPLICATION
 6                                     FORTHCOMING

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MOTION FOR PRELIMINARY               32              ATTORNEY GENERAL OF WASHINGTON
                                                               Complex Litigation Division
     INJUNCTION                                                800 Fifth Avenue, Suite 2000
     No. 2:20-cv-00111-RAJ                                          Seattle, WA 98104
                                                                      (206) 464-7744
